DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim1 is objected to because of the following informalities:   
Claim 1 recites “having a wavelength located farther than the second wavelength”. The Examiner believes that recites “having a wavelength shorter than the second wavelength” are the correct words to use here.
Claim 13 recites “having a wavelength located farther than the second wavelength”. The Examiner believes that recites “having a wavelength shorter than the second wavelength” are the correct words to use here.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"first light emitting section",  in claims 1-3, 8-11, and 13
"second light emitting section",  in claims 8 and 9
“removal section”, in claims 1 and 4-14
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described below in the specification as performing the claimed function, and equivalents thereof.
LED, as seen in [0028] of Applicant’s specification
LED, as seen in [0028] of Applicant’s specification
optical filter or dichroic mirror, [0042] and [0084] of Applicant’s specification
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites having a second drive current that is lower than the first. The first drive current corresponds to a wavelength greater than 600 nm, and the second current corresponds to a wavelength less than 600 nm. In order to obtain a smaller wavelength, the current must 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 10  are rejected under 35 U.S.C. 103 as being unpatentable over WO2014152757A2 to Ramesh et al. (hereinafter "Ramesh", all citations from the translation provided) in view of JP 2012223376 A to Mizuguchi et al. (hereinafter "Mizuguchi", all citations from the translation provided) and U.S. Publication No. 2012/0257029  to Igarashi et al. (hereinafter "Igarashi").
Regarding claim 1, Ramesh discloses an endoscope apparatus (Fig. 1 - endoscope 12) comprising: 
a first light emitting section (Fig. 3 – third LED 36) configured to generate, upon supply of a predetermined drive current (Fig. 1- third LED driver 44), light having a peak wavelength at a first wavelength as illuminating light ([0029]- the third LED 36 emits light in the red wavelength spectrum).
and to generate, upon supply of a drive current that is different from the predetermined drive current, light ([0046] - if the color sensor 60 does not detect white light at the start of the routine, the red and blue LED current values are increased or decreased… The electrical currents supplied to the LEDs 32, 34, 36, are adjusted using a Digital-to-Analog Converter).
Ramesh does not expressly teach generating light with the peak wavelength shifted to a second wavelength that is different from the first wavelength. Furthermore, although Ramesh discloses an optical component provided on an optical path for the illuminating light (Fig. 3- optical component 36’), the optical path extending from the first light emitting section to an image pickup section ([0024]- Light is provided to the scope by a light source 14 via a light guide 26, such as a fiber optic cable)
However, Mizuguchi teaches in Fig. 1 of an analogous endoscopic device including a first light emitting section (Fig. 2-red light emitting diode 208a; [0032]- spectrum of the red light emitting diode 208a having a peak at a wavelength of about 610 nm) configured to generate, upon supply of a predetermined drive current, light having a peak wavelength at a first wavelength as illuminating light to be radiated to a subject, and to generate, upon supply of a drive current that is different from the predetermined drive current, light with the peak wavelength shifted to a second wavelength that is different from the first wavelength ([0034]-When the drive current (forward current)… changes from 2 mA (A) to 35 mA (B), the wavelength changes from 472 nm (A) to 469 nm (B); the wavelength is shifted by the drive current supplied to each light emitting diode. That is, by changing (modulating) the drive current supplied to the light emitting diodes of the red light emitting diode 208a … the wavelengths of the R … lights are shifted and discretely generated).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the light emitting section of Ramesh for the light emitting section of Mizuguchi whose wavelength is shifted by the drive current. It would have been advantageous to make the combination so that a simple emission spectrum approaches a continuous spectrum ([0035] of Mizuguchi) and so that the wavelength and emission intensity of monochromatic light change depending on the driving current within a predetermined current range ([0009] of Mizuguchi).
Additionally,  Igarashi teaches in Fig. 1 of an analogous endoscopic device including a removal section provided on an optical path for the illuminating light (Fig. 1- filter 14 and Fig. 2 - filter 14-600 of filter 14), the optical path extending from the first light emitting section (Fig 1- LED 11) to an image pickup section (Fig. 1-CCD 2), the removal section being configured to ([0029]- The filter 14-600 is configured to transmit light near a wavelength of 600 nm as narrow band light; [0030]- In the case of near the wavelength of 600 nm, "near" means that the light is narrow band light having a center wavelength of 600 nm and having a distribution in a range of width of, for example, 20 nm around the wavelength of 600 nm (i.e., a wavelength of 590 nm to a wavelength of 610 nm before and after the wavelength of 600 nm)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the optical component 36’ in the red LED light path of Ramesh for the removal section of Igarashi. It would have been advantageous to make the combination in order to only transmit light between 590 to 610 nm ([0032] of Igarashi). 
The modified device of Ramesh in view of Mizuguchi and Igarashi will hereinafter be referred to as modified Ramesh.
Regarding claim 2, modified Ramesh teaches the claimed invention as discussed above concerning claim 1, but modified Ramesh does not expressly teach wherein in the first light emitting section, the first wavelength is a wavelength within a band of from a wavelength providing a local maximum value to a wavelength providing a local minimum value in a characteristic of absorption by hemoglobin.
However, Igarashi teaches in Fig. 1 of an analogous endoscopic device wherein in the first light emitting section, the first wavelength is a wavelength within a band of from a wavelength providing a local maximum value to a wavelength providing a local minimum value in a characteristic of absorption by hemoglobin [0030]- as the narrow band light, lights in a red band of a visible region and near the wavelength of 600 nm and near the wavelength of 630 nm where a hemoglobin light absorption characteristic is suddenly attenuated are used.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Igarashi that teach the first wavelength is a wavelength within a band of from a wavelength providing a local maximum value to a wavelength providing a local minimum value in a characteristic of absorption by hemoglobin, into the teachings of modified Ramesh that teach a first wavelength. It would have been advantageous to make the combination in order to decrease surgery time ([0009 of Igarashi]) and to clearly display a blood vessel in a deep portion of a mucous membrane without performing complicated work of drug administration ([0115] of Igarashi).
Regarding claim 3, modified Ramesh teaches the claimed invention as discussed above concerning claim 1, but modified Ramesh does not teach wherein the first light emitting section generates, upon supply of the predetermined drive current, narrow- band light having the peak wavelength at a wavelength of no less than 600 nm as the first wavelength, and generates, upon supply of a drive current that is lower than the predetermined drive current, narrow-band light having the peak wavelength at a wavelength of less than 600 nm as the second wavelength.
However, Mizuguchi teaches in Fig. 1 of an analogous endoscopic device wherein the first light emitting section generates, upon supply of the predetermined drive current, narrow- band light having the peak wavelength at a wavelength of no less than 600 nm as the first wavelength ([0032]- spectrum of the red light emitting diode 208a having a peak at a wavelength of about 610 nm; The Examiner notes that since the peak wavelength is 610, a decrease in current will result in a wavelength greater than 600 nm as the first wavelength), and generates, upon supply of a drive current that is higher than the predetermined drive current ([0034]- When the forward current changes from 2 mA (A) to 35 mA (B), the wavelength changes from 472 nm (A) to 469 nm (B)), narrow-band light having the peak wavelength at a wavelength of less than 600 nm as the second wavelength (The Examiner notes that since the peak wavelength is 610, an increase in current will result in a wavelength less than 600 nm as the second wavelength).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Mizuguchi that teach a predetermined drive current with a higher wavelength and a lower drive current with a lower wavelength into the teaches of modified Ramesh that teach two different current generating two different wavelengths. It would have been obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05(1)).
Regarding claim 4, modified Ramesh teaches the claimed invention as discussed above concerning claim 3, but modified Ramesh does not expressly teach wherein the removal section removes light having a wavelength of less than 600 nm from the illuminating light.
However, Igarashi teaches of an analogous endoscopic device wherein the removal section removes light having a wavelength of less than 600 nm from the illuminating light ([0029]- The filter 14-600 is configured to transmit light near a wavelength of 600 nm as narrow band light; [0030]- In the case of near the wavelength of 600 nm, "near" means that the light is narrow band light having a center wavelength of 600 nm and having a distribution in a range of width of, for example, 20 nm around the wavelength of 600 nm (i.e., a wavelength of 590 nm to a wavelength of 610 nm before and after the wavelength of 600 nm))
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the removal section of modified Ramesh by utilizing a removal section that removes light having a wavelength of less than 600, as seen in the teachings of Igarashi. It would have been obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05(1)).
Regarding claim 5, modified Ramesh teaches the claimed invention as discussed above concerning claim 3, but modified Ramesh does not expressly teach wherein the removal section removes light having a wavelength of no more than 595 nm from the illuminating light.
However, Igarashi teaches of an analogous endoscopic device wherein the removal section removes light having a wavelength of less than 595 nm from the illuminating light ([0029]- The filter 14-600 is configured to transmit light near a wavelength of 600 nm as narrow band light; [0030]- In the case of near the wavelength of 600 nm, "near" means that the light is narrow band light having a center wavelength of 600 nm and having a distribution in a range of width of, for example, 20 nm around the wavelength of 600 nm (i.e., a wavelength of 590 nm to a wavelength of 610 nm before and after the wavelength of 600 nm)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the removal section of modified Ramesh by utilizing a removal section that removes light having a wavelength of less than 595, as seen in the teachings of Igarashi. It would have been obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05(1)).
Regarding claim 6, modified Ramesh teaches the claimed invention as discussed above concerning claim 3, but modified Ramesh does not expressly teach wherein the removal section removes light having a wavelength of no more than 591 nm from the illuminating light.
However, Igarashi teaches of an analogous endoscopic device wherein the removal section removes light having a wavelength of less than 591 nm from the illuminating light ([0029]- The filter 14-600 is configured to transmit light near a wavelength of 600 nm as narrow band light; [0030]- In the case of near the wavelength of 600 nm, "near" means that the light is narrow band light having a center wavelength of 600 nm and having a distribution in a range of width of, for example, 20 nm around the wavelength of 600 nm (i.e., a wavelength of 590 nm to a wavelength of 610 nm before and after the wavelength of 600 nm)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the removal section of modified Ramesh by utilizing a removal section that removes light having a wavelength of less than 591, as seen in the teachings of Igarashi. It would have been obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05(1)).
Regarding claim 8, modified Ramesh teaches the claimed invention as discussed above concerning claim 1, and Ramesh further discloses further comprising: 
a second light emitting section (Fig. 3 – first LED 32) configured to generate light having a peak wavelength at a wavelength that is shorter than the wavelength of light generated by the first light emitting section ([0030]- the first LED 32 emits light in the blue wavelength spectrum)); and 
 (Fig. 3- second dichroic filter 52), the dichroic mirror being configured to multiplex the light from the first light emitting section and the light from the second light emitting section ([0037]- the second dichroic filter 52 allows red and green light to pass and reflects blue light, the light along the pathway 80 is a mixture of blue, green, and red light), 
but modified Ramesh does not expressly teach wherein the removal section is an optical filter provided on an optical path between the first light emitting section and the dichroic mirror.
However, Igarashi teaches in Fig. 1 of an analogous endoscopic device wherein the removal section is an optical filter provided on an optical path (Fig. 1- filter 14 and Fig. 2 - filter 14-600 of filter 14).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the optical component 36’ in the red LED light path between the first light emitting section and the dichroic mirror of Ramesh, for the removal section of Igarashi. It would have been advantageous to make the combination in order to only transmit light between 590 to 610 nm ([0032] of Igarashi).
Additionally, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the dichroic filter of Ramesh as the dichroic mirror, since substituting equivalents known for the same purpose involves only routine skill in the art (MPEP 2144.06 (II)).
Regarding claim 10, modified Ramesh teaches the claimed invention as discussed above concerning claim 1, and although Ramesh further teaches wherein an optical component is provided on the optical path on which the illuminating light travels from the first light emitting (Fig. 3- optical component 36’), modified Ramesh does not expressly teach the removal section is provided on the optical path on which the illuminating light travels from the first light emitting section toward the subject.
However, Igarashi teaches in Fig. 1 of an analogous endoscopic device wherein the removal section is provided on the optical path on which the illuminating light travels from the first light emitting section toward the subject (Fig. 1- filter 14 and Fig. 2 - filter 14-600 of filter 14).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the optical component 36’ in the red LED light path of Ramesh for the removal section of Igarashi. It would have been advantageous to make the combination in order to only transmit light between 590 to 610 nm ([0032] of Igarashi).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WO2014152757A2 to Ramesh et al. (hereinafter "Ramesh", all citations from the translation provided) in view of JP 2012223376 A to Mizuguchi et al. (hereinafter "Mizuguchi", all citations from the translation provided) and U.S. Publication No. 2012/0257029  to Igarashi et al. (hereinafter "Igarashi") and in further view of  U.S. Publication No. 2014/0221794 to Yamaguchi et al. (hereinafter "Yamaguchi").
Regarding claim 7, modified Ramesh teaches the claimed invention as discussed above concerning claim 1, and modified Ramesh further teaches comprising an observation mode selection section configured to select an observation mode for the subject ([0035]- A switching logic device 64 is provided which switches the light source 14 between the two modes), but modified Ramesh does not expressly teach wherein the removal section is inserted/removed 
However, Yamaguchi teaches of an analogous endoscopic device in Fig. 2 wherein the removal section is inserted/removed onto/from the optical path for the illuminating light (Fig. 2 - filter insertion and removal unit 32), in response to selection of the observation mode via the observation mode selection section ([0058] - The filter insertion and removal unit 32 moves the high absorption wavelength rejection filter 33 … according to the mode that is set).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Ramesh to include the teachings of Yamaguchi that teach inserting and removing the removal section in response to  selection of the observation mode via the observation mode selection section. It would have been advantageous to make the combination in order to move the removal section between an insertion position and retraction position ([0058] of Yamaguchi).
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014152757A2 to Ramesh et al. (hereinafter "Ramesh", all citations from the translation provided) in view of JP 2012223376 A to Mizuguchi et al. (hereinafter "Mizuguchi", all citations from the translation provided) and U.S. Publication No. 2012/0257029  to Igarashi et al. (hereinafter "Igarashi") either alone, or in further view of WO 2014109333 A1 to Koga.
Regarding claim 9, modified Ramesh teaches the claimed invention as discussed above concerning claim 1, and Ramesh further teaches further comprising a second light emitting section (Fig. 3 – first LED 32) configured to generate light having the peak wavelength at a wavelength that is shorter than a wavelength of light generated by the first light emitting section ([0030]- the first LED 32 emits light in the blue wavelength spectrum)) wherein the removal section is a dichroic mirror arranged on an optical path on which the light generated by the first light emitting section and the light generated by the second light emitting section travel (Fig. 13 dichroic filter 52).
Ramesh also discloses the dichroic mirror being configured to reflect the light from the first light emitting section and transmit the light from the second light emitting section to multiplex the light from the first light emitting section and the light from the second light emitting section. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have swapped the location of the first and second light emitting section so that dichroic filter 52 would transmit the blue and green light and reflect the red light ([0055] of Ramesh- it will be recognized that variations or modifications of the disclosed apparatus, including the rearrangement of parts, lie within the scope of the present invention). In addition, rearrangement of parts involves only routine skill in the art (MPEP 2144.04 VI (C)).
Nonetheless, Koga teaches of an analogous optical system used in an endoscope including the dichroic mirror being configured to reflect the light from the first light emitting section and transmit the light from the second light emitting section to multiplex the light from the first light emitting section (Fig. 4-Lr/Lg) and the light from the second light emitting section (Fig. 4- Lb; [abstract]-a dichroic mirror (30) through which the blue light from the array light source (20) passes and which reflects the red light and green light).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the first and second light emitting section of Ramesh for the first and second light emitting section of Koga. It would have been advantageous (abstract of Koga).
Regarding claim 11, modified Ramesh teaches the claimed invention as discussed above concerning claim 10, and Ramesh further discloses wherein: the light is radiated toward the subject ([0027]- FIG. 1A shows an embodiment of part of the endoscopic system 10 used to illuminate and receive light from an object 1 , such as a surgical site of a patient), but modified Ramesh does not expressly teach wherein: the illuminating light emitted from the first light emitting section reflected by a dichroic mirror and radiated toward the subject; and the removal section is an optical filter arranged between the first light emitting section and the dichroic mirror.
However, Koga teaches of an analogous optical system used in an endoscope wherein: the illuminating light emitted from the first light emitting section(Fig. 4-Lr/Lg) is reflected by a dichroic mirror ([abstract]-a dichroic mirror (30) through which the blue light from the array light source (20) passes and which reflects the red light and green light).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the first light emitting section of modified Ramesh for the first light emitting section of Koga. It would have been advantageous to make the combination in order to transmit the blue light and reflect the red light (abstract of Koga).
Additionally,  Igarashi teaches in Fig. 1 of an analogous endoscopic device including a removal section provided on an optical path for the illuminating light (Fig. 1- filter 14 and Fig. 2 - filter 14-600 of filter 14), the optical path extending from the first light emitting section (Fig 1- LED 11) to an image pickup section (Fig. 1-CCD 2), the removal section being configured to remove light having a wavelength located farther than the second wavelength in a shifting ([0029]- The filter 14-600 is configured to transmit light near a wavelength of 600 nm as narrow band light; [0030]- In the case of near the wavelength of 600 nm, "near" means that the light is narrow band light having a center wavelength of 600 nm and having a distribution in a range of width of, for example, 20 nm around the wavelength of 600 nm (i.e., a wavelength of 590 nm to a wavelength of 610 nm before and after the wavelength of 600 nm)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the optical component 36’ in the red LED light path of modified Ramesh for the removal section of Igarashi. It would have been advantageous to make the combination in order to only transmit light between 590 to 610 nm ([0032] of Igarashi). 
The modified device of Ramesh in view of Mizuguchi and Igarashi and in further view of Koga will hereinafter be referred to as modified Ramesh.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014152757A2 to Ramesh et al. (hereinafter "Ramesh", all citations from the translation provided) in view of JP 2012223376 A to Mizuguchi et al. (hereinafter "Mizuguchi", all citations from the translation provided) and U.S. Publication No. 2012/0257029 to Igarashi et al. (hereinafter "Igarashi") either alone, or in further view of WO 2014109333 A1 to Koga and U.S. Publication No. 2014/0221794 to Yamaguchi et al. (hereinafter "Yamaguchi").
Regarding claim 12, modified Ramesh teaches the claimed invention as discussed above concerning claim 11, and modified Ramesh further teaches further comprising an observation mode selection section configured to select an observation mode for the subject ([0035]- A switching logic device 64 is provided which switches the light source 14 between the two modes), but modified Ramesh does not expressly teach wherein the removal section is inserted/removed onto/from the optical path for the illuminating light, in response to selection of the observation mode in the observation mode selection section.
However, Yamaguchi teaches of an analogous endoscopic device in Fig. 2 wherein the removal section is inserted/removed onto/from the optical path for the illuminating light (Fig. 2 - filter insertion and removal unit 32), in response to selection of the observation mode via the observation mode selection section ([0058] - The filter insertion and removal unit 32 moves the high absorption wavelength rejection filter 33 … according to the mode that is set).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Ramesh to include the teachings of Yamaguchi that teach inserting and removing the removal section in response to  selection of the observation mode via the observation mode selection section. It would have been advantageous to make the combination in order to move the removal section between an insertion position and retraction position ([0058] of Yamaguchi).
Regarding claim 13, modified Ramesh, as modified by Yamaguchi, teaches the claimed invention as discussed above concerning claim 7. 
Ramesh discloses the removal section is the dichroic mirror (Fig. 1 - dichroic filter 52), and modified Ramesh, as modified by Yamaguchi, does expressly teach wherein: the illuminating light emitted from the first light emitting section is reflected by a dichroic mirror and radiated toward the subject; and the removal section is the dichroic mirror configured not to reflect light having a wavelength located farther than the second wavelength in the shifting direction. It would have been obvious for one of ordinary skill in the art before the effective ([0055] of Ramesh- it will be recognized that variations or modifications of the disclosed apparatus, including the rearrangement of parts, lie within the scope of the present invention). In addition, rearrangement of parts involves only routine skill in the art (MPEP 2144.04 VI (C)).
Nonetheless, Koga teaches of an analogous optical system wherein: the illuminating light emitted from the first light emitting section (Fig. 4-Lr/Lg)  is reflected by a dichroic mirror and radiated toward the subject (Fig. 4 – dichroic mirror 30; [abstract]-a dichroic mirror (30) through which the blue light from the array light source (20) passes and which reflects the red light and green light) ; and the removal section is the dichroic mirror configured not to reflect light having a wavelength located farther than the second wavelength in the shifting direction (Fig. 4 – dichroic mirror 30; [abstract]-a dichroic mirror (30) through which the blue light from the array light source (20) passes and which reflects the red light and green light). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the first light emitting section of modified Ramesh, as modified by Yamaguchi, for the first light emitting section of Koga, and included the dichroic mirror of Koga. It would have been advantageous to make the combination in order to transmit the blue light and reflect the red light (abstract of Koga).
Regarding claim 14, modified Ramesh, as modified by Yamaguchi and Koga, teaches the claimed invention as discussed above concerning claim 13, and modified Ramesh, as modified by Yamaguchi and Koga further teaches further comprising the observation mode selection section configured to select the observation mode for the subject ((Fig. 10 – input unit 1307); [0081]- In addition, by appropriately controlling driving of the first light source unit 101 and the second light source unit 120 in the illumination device 10 according to the first embodiment as described above, the normal observation mode, the special observation mode, and the normal/special observation mode can be switched), but modified Ramesh does not expressly teach wherein the dichroic mirror is inserted/removed onto/from the optical path for the illuminating light, in response to selection of the observation mode in the observation mode selection section.
However, Yamaguchi teaches of an analogous endoscopic device in Fig. 2 wherein the removal section is inserted/removed onto/from the optical path for the illuminating light (Fig. 2 - filter insertion and removal unit 32), in response to selection of the observation mode via the observation mode selection section ([0058]- The filter insertion and removal unit 32 moves the high absorption wavelength rejection filter 33 … according to the mode that is set).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Ramesh, as modified by Yamaguchi and Koga, to include the teachings of Yamaguchi that teach inserting and removing the removal section in response to selection of the observation mode via the observation mode selection section in the teaches of modified Ramesh that teach a removal section. It would have been advantageous to make the combination in order to move the removal section between an insertion position and retraction position ([0058] of Yamaguchi).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. HICKS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.H./Examiner, Art Unit 3795        

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795